DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gammill et al. (US 2011/0163521).
Gammill discloses in figures 1A – 10 a curtain airbag device (100) comprising: an inflator (140) configured to generate operating gas; a bracket part (130) installed in a shape to abut on a side surface of the inflator, and having one side installed so as to be inclined in a direction away from the inflator (figure 3); a cushion part (121) inserted into a mounting space formed between the inflator and the bracket part, and inflated by the operating gas generated through the inflator; and a clamping part (150) installed in a shape to surround outsides of the cushion part and the bracket part (claim 1). the bracket part comprises: a straight body (133) extended in a straight direction while abutting on the side surface of the inflator; and an inclined body (131) inclined and extended from the straight body in the direction away from the inflator (claim 2). The inclined body is pressurized by the clamping part, and constrains the movement of the cushion part located an outside of the inflator (figure 9) (claim 3). A fixing member (150) configured to surround outsides of the straight body and 10 the inflator, and fix the straight body to the inflator (claim 4). The clamping part is installed while surrounding an outside of the inclined body, facing the cushion part, in a circumferential direction (claim 5). The inflator has a circular rod shape, and the bracket part is a curved plate abutting on an outside of the inflator (claim 6). The cushion part is located between the inflator and the bracket part while covering a gas outlet of the inflator (claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3618